DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The arguments and amendments filed 3/18/2022 have been received and fully considered.  Claims 1-7 and 9-22 are pending.  Claims 1, 3, 5-7, 10-13 and 18-21 are amended, claim 8 is cancelled and claim 22 is new.  Claims 1-7 and 9-22 are now under consideration.
The previous 112 rejections have been withdrawn (except those on claim 18 see below) in light of the claim amendments.  

Response to Arguments
	Regarding applicant’s arguments that Armstrong is clear that the two side rails (7 and 9) share the same angle and does not suggest they can be placed asymmetrically, the examiner notes that while Armstrong teaches the rails 7 and 9 are offset at the same angle, this does not require them to be so and any suitable angle desired can be contemplated by Armstrong or one having ordinary skill in the art see Armstrong column 5, lines 52-55 where the angles can vary greatly and see column 8, line 60 - column 9, line 13 where any suitable variations can made be as long as they accomplish the same function and the angles of the rails can be varied considerably from the values above implying that it would have been obvious to one having ordinary skill in the art to contemplate any configuration of angles that work with three rails.  Furthermore the claims only require one rail above 60 degrees (rail 114 of Mendiola or 9 of Armstrong) and one rail on the opposite side below 60 degrees (rail 116 of Mendiola or 8 of Armstrong) in which case these would be 102 rejections however for the purpose of compact prosecution the rejection is being made as a 103 rejection to include independent claims.  Still further, while the examiner does not feel it is required for the rejection the examiner wants to point out, for the purposes of compact prosecution, Turner (US Patent No. 4,461,386) which teaches two side rails (24 and 28) positioned asymmetrically which would be a good teaching reference for Armstrong to have rails 7 and 9 be asymmtrical.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “relative to a vertical line a central horizontal axis” in line 14, it is unclear what this is referring to, for the purposes of examination the examiner is taking this to be -relative to a vertical line extending from a central horizontal axis-.
Claims 11-17 are rejected for their incorporation of independent claim 10.
	Claim 18 recites an angle around a reference axis, however an angle requires two lines sharing an endpoint, there being no shared endpoint in the claims as such it is unclear from which line stemming from the reference axis, is used to make an angle with the line from the rail to the reference axis.   Based on the diagram from the specification the examiner is interpreting these claims to have the line be from the center of the substrate when it is placed within the substrate boat to the bottom of the substrate carrier.
	Claims 19-20 are rejected for their incorporation of independent claim 18.
The term “weighted more” in claim 22 is a relative term which renders the claim indefinite. The term “weighted more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much more the second rail needs to weigh than the third rail.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mendiola (US Patent No. 6,039,187) in view of Armstrong (US Patent No. 4,653,636).
Regarding claim 1:
	Mendiola teaches a horizontal substrate carrier, comprising: a plurality of horizontal rails (112, 114 and 116), the horizontal rails extending along the horizontal substrate carrier horizontally; a plurality of slots (118) for holding a substrate, the slots located in the plurality of horizontal rails (see figure 3), the plurality of horizontal rails arranged so that only slots of three horizontal rails will engage a substrate carried in the horizontal substrate carrier (see figure 3); wherein the plurality of horizontal rails are asymmetrical such that a first side of the horizontal substrate carrier has a first rail (112) at a first angular position, and a second side of the horizontal substrate carrier has a second rail (114) at a second angular position  (see figure 3), the first and second angular positions being relative to a vertical line extending from a central horizontal axis of the horizontal substrate carrier to a bottom of the horizontal substrate carrier, the central horizontal axis of the horizontal substrate carrier being a reference axis of rotation for the first and second angular positions (see figure 7 where it appears to be at an angle more than 60 degrees at an angle created by the line from the upper rail to the midpoint of the substrate and the vertical line along the midpoint of the substrate). 
	Mendiola fails to explicitly disclose the first angular position is required to be greater than 60 degrees and the second angular position is less than 60 degrees.
	Armstrong teaches a substrate holder similar to Mendiola including having an first rail (7) at an angle greater than 60 degrees (see column 5, lines 52-55, where the angle can be greater than 60 degrees) and a second rail (9) at an angle less than 60 degrees (see column 5, lines 52-55, where the angle can be less than 45 degrees).  While the examiner notes that in Armstrong the rails 7 and 9 appear to be at the same angle in the drawings this is not required by Armstrong and any suitable angle desired can be contemplated by Armstrong or one having ordinary skill in the art see Armstrong column 5, lines 52-55 where the angles can vary greatly and see column 8, line 60 - column 9, line 13 where any suitable variations can be made as long as they accomplish the same function and the angles of the rails can be varied considerably from the values above implying that it would have been obvious to one having ordinary skill in the art to contemplate any configuration of angles that work with three rails.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mendiola with the teachings of Armstrong to include the angle be 60 degrees or more since this is a result effective variable and one having ordinary skill in the art would know how to adjust the angle to reach the desired support for the size and weight of substrate used within the holder.

Regarding claim 3:
	Mendiola modified above teaches the plurality of horizontal rails further comprise a third rail (116) on the first side of the horizontal substrate carrier at a third angular position of less than 60 degrees (see figure 4 and discussion above). 

Regarding claim 6:
	Mendiola modified above teaches the first rail at an angular position of 70 to 90 degrees around the reference axis and relative to the vertical line (see claim 1 and discussion addressed above). 

Regarding claim 7:
	Mendiola modified above teaches a third rail (116) on the first side of the horizontal substrate carrier, wherein the second and third rails are at angular positions of 45 degrees or less around the reference axis and relative to the vertical line (see claim 1 and discussion above).

Regarding claim 9:
	Mendiola modified above teaches all of the above except the configuration of the plurality of slots and the plurality of horizontal rails provides for holding the substrate with a vertical deviation of less than +/-0.1 degrees.
	Armstrong teaches having little to no deviation of the substrate (see at least column 7, lines 11-25).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the deviation be less than +/-0.1 degrees since this is a result effective variable and one having ordinary skill in the art would know how to adjust the angle to reach the desired support for the size and weight of substrate used within the holder (see at least Armstrong column 7, lines 11-25).

Regarding claim 10:
	Mendiola modified above teaches a horizontal substrate carrier, comprising: a plurality of horizontal rails (112, 114 and 116), the plurality of horizontal rails extending along the horizontal substrate carrier horizontally between a first end support structure (first 120) at a first end of the horizontal substrate carrier and a second end support (last 120) structure at a second end of the horizontal substrate carrier, first ends of the plurality of horizontal rails connected to the first end support structure and second ends of the plurality of horizontal rails connected to the second end support structure (see figure 3), the plurality of horizontal rails comprising, a first lower rail (116) on a first side of the horizontal substrate carrier, a second lower rail (114) on a second side of the horizontal substrate carrier, and a first upper rail (112) on a first side of the horizontal substrate carrier, wherein the plurality of horizontal rails are configured so that only three horizontal rails engage a substrate when the substrate is carried in the horizontal substrate carrier (see figure 3), wherein the first upper rail being at an angular position of 60 degrees or more relative to a vertical line extending from a central horizontal axis of the horizontal substrate carrier to a bottom of the horizontal substrate carrier (see claim 1 addressed above), the central horizontal axis of the horizontal substrate carrier being a reference axis of rotation for the angular position, and wherein the first lower rail and the second lower rail both being at angular positions of 45 degrees or less around the reference axis relative to the vertical line, and wherein none of the plurality of horizontal rails is located on the second side of the horizontal substrate carrier at angular positions of 45 degrees or more around the reference axis (see claim 1 and discussion addressed above). 

Regarding claim 11:
	Mendiola modified above teaches the first upper rail being at an angular position of 70 to 90 degrees around the reference axis relative to the vertical line (see claim 6 addressed above). 

Regarding claim 12:
	Mendiola modified above teaches the first lower rail and the second lower rail both being at angular positions between 25 to 30 degrees around the reference axis relative to the vertical line (see claim 1 and discussion addressed above). 

Regarding claim 13:
	See claim 1 addressed above. 

Regarding claim 22:
	Mendiola modified above does not explicitly teach the second rail weighting more than the third rail, however as noted above applicant does not specify the requisite amount the second rail needs to weigh more than the third rail and such a configuration could come about simply by manufacturing differences and thus would read on the claims.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mendiola in view of Armstrong and Murakami et al (US PG Pub. No. 2013/0161313).
Regarding claim 21:
	Mendiola teaches a substrate processing system, comprising:at least one horizontal substrate carrier, comprising: a plurality of horizontal rails (112, 114 and 116), the horizontal rails extending along the horizontal substrate carrier horizontally; a plurality of slots (118) for holding a substrate, the slots located in the plurality of horizontal rails, the plurality of horizontal rails arranged so that only slots of three horizontal rails will engage a substrate carried in the horizontal substrate carrier (see figure 3); wherein the plurality of horizontal rails are asymmetrical such that a first side of the horizontal substrate carrier has a first rail at a first angular position of 60 degrees or more (see claim 1 addressed above), and a second side of the horizontal substrate carrier does not have a corresponding second rail at a second angular position on the second side of the horizontal substrate carrier corresponding to the first angular position, the first and second angular positions being relative to a vertical line from a central horizontal axis of the horizontal substrate carrier to a bottom of the horizontal substrate carrier (see figure 3 where it appears to be at this angular position) the central horizontal axis of the horizontal substrate carrier being a .
	Mendiola fails to disclose a furnace having a horizontal heating chamber; and at least one horizontal substrate carrier within the horizontal heating chamber and to explicitly disclose the angle is required to be greater than 60 degrees.
	Murakami teaches a substrate holding device (6) similar to Mendiola to be processed within a horizontal furnace (see paragraph 38 and figure 1 where the furnace is horizontal and so is the boat).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mendiola with the teachings of Murakami to include using the boat within a furnace in order to process the substrates to treat them.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762